FILED

UNITED STATES DISTRICT COURT  1 g 20"

FOR 'I`HE DISTRICT OF COLUMBIA C|erk U 5 g

Courts for thei§ti:cli & Bankruptcy
lflCl Qf Cg]umbia

Antonio Colbert,

Plaintiff, 
v.  CivilAction No.  

Cincinnati Police Department,

Defendant.

MEMORANDUM OPINION

Plaintiff, a frequent filer proceeding pro se, submitted in the month of November alone
twenty-one complaints and applications to proceed irz forma pauperis or IFP, which are
consolidated into this one civil action for the Court’s initial review under 28 U.S.C. § 1915
(e)(2).‘ Under the foregoing statute, the Court is required to dismiss a civil action upon a
determination that the complaint is malicious, frivolous, or fails to state a claim upon which
relief may be granted F or the following reasons, the Court will dismiss the consolidated
complaints for failure to state a claim and order plaintiff to show cause why he should not be
barred from filing new civil actions in forma pauperis.

l. The Standard

An individual’s right to access to the courts "is neither absolute nor unconditional." In re
Green, 669 F.Zd 779, 785 (D.C. Cir. 1981) (per curiam), Furthermore, "[a]n irz forma pauperis
litigant's access to the courts is a matter of privilege, not of right, and should not be used to

abuse the process ofthe courts." Williams v. McKenzie, 8 34 F.2d 152, 154 (8th Cir. 1987). The

‘ Plaintiff also includes a Motion for New Case, but he is not yet enjoined or restricted from filing
a case in this Court. Hence, this motion will be denied as moot.

_1_

Court "has an obligation to protect and preserve the sound and orderly administration ofjustice."
Urban v. Urzitea’ Nations, 768 F.2d 1497, 1500 (D.C. Cir. 1985) (quoting In re Martin-Trigona,
737 F.2d 1254, 1262 (2d Cir. l984)). To that end, the Court “may employ injunctive remedies to
protect the integrity of the courts and the orderly and expeditious administration of justice,"
Urbarz, 768 F.2d at 1500, such as denying "prospectively" one’s privilege to proceed in forma
pauperis. Hurt v. Social Securily Admin., 544 F.3d 308, 310 (D.C. Cir. 2008). In determining
whether to issue an injunction, the Court must make substantive findings as to the frivolous or
harassing nature of the litigant’s actions and as to any pattern constituting harassment. In re
Powell, 851 F.2d 427, 431 (D.C. Cir. 1988). Similarly, before revoking the privilege to proceed
in forma pauperz`s, the Court must consider "the number, content, frequency, and disposition of
[the litigant’s] previous filings to determine if there is a pattern of abusing the IFP privilege in
his litigation history." Butler v. Dep ’t ofJustice, 492 F.3d 440, 446 (D.C. Cir. 2007).
2. The Plaintiff s Litigation Historv
Most of the pending complaints are repetitive of actions that this Court has either

dismissed or transferred to the Southern District of Ohio following its initial review. A search of
this Court’s dockets by plaintiffs name reveals that he has filed 49 prior cases since July 2010.
38 of which did not survive this Court’s screening process. Eleven of those 49 cases were
assigned to a judge but only because the respective defendant had removed the case from the
Superior Court of the District of Columbia, thereby bypassing the Court’s screening process. In
a relatively short time after removal, however, 10 of those cases were dismissed as either
frivolous, on a conceded motion to dismiss because of plaintiff s failure to oppose said motion,
or for failure to state a claim upon which relief may be granted. See Colberl v. Holmes Norton,

No. 11-0354 (RJL) (D.D.C. Feb. 16, 2011) (frivolous); Colberr v. Harris Teeter, Inc., No. 11-

0503 (JDB) (D.D.C. May 18, 201l) (conceded motion to dismiss); Colbert v. Post Ojj‘?ce:
Corzsumer Ajj‘airs, No. 11-0665 (JDB) (D.D.C. May 18, 2011) (same); Colbert v. U.S. Postal
Services, No. 11-0667 (JDB) (D.D.C. May 18, 201l) (same); Colbert v. Amtrak Police/Security
Corp., No. 11-0739 (JDB) (D.D.C. July 29, 2011) (same); Colbert v. FBI, Nos. 11-0771, 11-
0772, 11-0928 (JDB) (D.D.C. Sept. 9, 2011) (same); Colbert v. Clinton, No. ll-1114 (JDB)
(D.D.C. Nov. 22, 2011) (same); Colbert v. O/j‘ice oflrzspector General, No. 11-0682 (JDB)
(D.D.C. Apr. 12, 2011) (failure to state a claim).

3. The Pending Complaints

The pending complaints consolidated and dismissed with this Order include a lawsuit
against the Cincinnati Police Department seeking an investigation of "activities, which
wrongfully left [plaintiff] incarcerated for well over 10 year span[,]" a lawsuit against the United
States Marshal’s Office for alleged harassment and slander at an unspecified time and place, and
a lawsuit against the Ohio Civil Rights Commission for allegedly denying plaintiff "services
provided by the federal government . . . ." Each complaint consists of a single paragraph
containing sparse or no facts. In the remaining similarly styled complaints consolidated here,
plaintiff sues separately PNC Bank, Metro, Pre-Paid Legal Services, Congresswoman Eleanor
Holmes Norton, Superior Court of the District of Columbia, Hamilton County Courthouse,
Cincinnati/City Hall, The Ohio Athletics Commission, City of Cincinnati/Police Department,
American Civil Liberties Union, Legal Aid Society, Postal Service/Postmaster General, Crime
Victims Compensation Program, The Department of Mental Health, The Office of the
Comptroller of the Currency, Southwest Ohio Critical Incident Stress Management Team, and
Ohio State Representative Dale Mallory. This is not plaintiffs first time suing most of those

defendants for the same cryptic reasons.z 1n each of the instant complaints, as in the past,

2 See, e.g., Colbert v. U.S. Marshal’s Office, No. 10-1345 (UNA) (filed Aug. 10. 2010); Colbert
(continued...)

plaintiff demands millions of dollars in damages, but not one of the complaints states a
cognizable claim. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a plaintiffs
"[f]actual allegations must be enough to raise a right to relief above the speculative level . . . .")
(citations omitted); Aktieselskabet AF 21 . Nov. 2001 v. Farne Jeans, Inc., 525 F.3d 8, 16 n.4
(D.C. Cir. 2008) ("We have never accepted ‘legal conclusions cast in the form of factual
allegations’ because a complaint needs some information about the circumstances giving rise to
the claims.") (quoting Kowal v. MCI C0mmc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)).

4. The Plaintiff s Abuse of the IFP Privilege

The "inquiry" is whether plaintiff "has abused a special privilege of the court to such an
extent that that privilege should not again be extended to him here." Butler, 492 F.3d at 446.
This Court finds that plaintiff has reached that point. The Court has been more than tolerant in
liberally construing plaintiff s complaints, allowing him to proceed in forma pauperis, and
expending significant staff time and resources to process, review and resolve his cases. The
Court finds that plaintiff has a history of filing frequent and repetitive lawsuits, and that these
relentless filings are harassing to the Court. Cf with Butler, 492 F.3d at 446-7 (finding an abuse
of the in forma pauperis privilege from, infer alia, plaintiff s "pattern" of filing repetitive F O1A
actions where "[a]ll but one [of 15 such cases] were dismissed on either summary judgment, a
motion to dismiss, or for failure to respond."); see ia’. at 445-6 (examining Supreme Court cases

finding abuse of IFP privilege); see also Hurl, 544 F.3d at 310 (concluding that "‘the number,

z(...continued)

v. PNC Bank, No. 10-1435 (UNA) (filed Aug. 25, 2010); Colbert v. Pre-Paid Legal lnc., No. 10~
1436 (UNA) (filed Aug. 25, 2010); Colbert v. Cincinnati Police Dep ’t, No. 10-1841 (UNA) (filed
Oct. 28, 2010); Colbert v. Metro, 10-1922 (UNA) (filed Nov. 8, 2010); Colbert v. Amer. Civil
Liberties Union ofthe Nation ’s Capital, No. 10-1955 (UNA) (filed Nov. 16, 2010); ; Colbert v. U.S.
Marshal ’s Service, No. 10-2033 (UNA) (filed Nov. 29, 2010); Colbert v. Victims of Crime, No. 1 1-
0317 (UNA) (filed Feb. 8, 2011); Colbert v. U.S. Postal Services, No. 11-0327 (UNA) (filed Feb.
8, 2011); Colbert v. Holmes Norton, No. 1 1-0354 (RJL) (filed Feb. 10, 2011); Colberl v. Mallory,
No. 11-1396 (UNA) (filed Aug. 3, 2011).

content, frequency, and disposition’ of [Hurt’s] filings shows an especially abusive pattern,
aimed at taking advantage of the IFP privilege."). Like Butler, "it appears that filing [civil]
actions is a ‘pastime’ for [plaintiff]." Butler, 492 F.3d at 447.

5. Conclusion

For the foregoing reasons, the Court finds that plaintiff has abused the privilege of
proceeding IFP and proposes to issue an Order barring him from filing any new civil actions in
this judicial district without payment of the applicable filing fee. See Huri, 544 F.3d at 311
(revoking IFP privilege, dismissing all appeals, and directing the Clerk "to refuse to accept any
more of Hurt's civil appeals that are not accompanied by the appropriate filing fees.") Before the
Court issues such an order, it will allow plaintiff an opportunity to respond. See 1n re Powell,

851 F.2d at 431. A separate Order accompanies this Memorandum Opinion.

    

l Q nited States D1strictJudge
Date: December , 2011